 In the Matter of BLOCK AND KUHL' DEPARTMENT STOREandRETAILCLERKS INTERNATIONAL ASSOCIATION, LOCAL UNION #536Cabe No.13-RC=444.=Deeided May6,1949DECISIONAND'DIRECTION OF ELECTIONUpon a petitiondulyfiled, a hearing was held beforePhilip Licari,hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed."Pursuant to Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers'in 'connection with this case to athree-member panel[Members Reynolds,-Murdock, and Gray].Upon the entire record in this case,theBoard finds :1.The Employer is an Illinois corporation,maintaining its officeand principal place of business in Peoria,Illinois.It is engaged in theoperation of a number of retail department stores in the States of-Illinois and Iowa.'It operates'a central purchasing department andwarehbuse in Peoria.Its store at Galesburg,Illinois, is the only oneinvolved in this proceeding.'During the year 1948 the Employer-purchased merchandise in excess of $5,000,000 in value,of which'amount more than $3,500,000 in value was shipped to the Employer'sgeneral warehouse in Peoria,Illinois,from points outside the Stateof,Illinois.All goods received at its Peoria warehouse are removedfrom.their original packages;invoiced,priced, and reshipped to itsretail stores.No retail store has any direct dealing with sources ofgoods located outside the State of Illinois.Of the total goods pur-chased 31/2percent was shipped to the Employer's stores in Iowa.Dur-ing thesame period gross sales in all stores were in excess of $5,000,000,all of which were made to local customers within the respective States.Retail sales at the Galesburg,Illinois, store were in excess of $200,000.The Employer contendsthatthe Galesburg store, as all its stores,is operated as an independent unit;that there is no direct flow ofmerchandise to this store from points outside the State of Illinois;that the retail sales at the Galesburg store are intrastate in character,1There are 14 stores in the State of Illinois,including the store in Galesburg, Illinois,and 2 stores in the State of Iowa..83N. L.R. B., No. 63.418 0?--C'l%ZYNCEiBUE^G' FOUND RY COMPANY419and that because 'of these facts the Employer's Galesburg store is ,notengaged-in commerce within the meaning of the Act.We have, how-ever, heretofore, held that, in deciding whether or not jurisdiction ofthe Board attaches in any given case, the totality of the Employer'soperations and its effect on commerce may properly be considered.2Under the circumstances and upon the basis of the record in thiscase, we find, contrary to the contentions of the Employer, that insofaras the Galesburg store is concerned the activities of the . Employeraffect commerce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdiction here.2.The labor organization involved claims to represent the em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.4.The Petitioner and the Employer agree that all employees initsGalesburg, Illinois, store, including janitors, elevator operators,office employees, and window trimmers, but excluding employees whowork less than 18 hours a week, seasonal employees, tailors, legitimatebuyers, watchmen, delivery boys, managers, office managers, assistantmanagers, and all other supervisors within the meaning of the Act,constitute a unit appropriate for the purposes of collective bargaining.However, the Petitioner would exclude, and the Employer wouldinclude, employees in certain leased departments together with em-ployees, Hugg, Ramsey, Johnson, and Cypher, who are classified asdepartment heads.The Employer has entered into lease arrangements with differentcompanies for the operation of four departments in its Galesburgstore .3In consideration of the furnishing of space and certain facili-ties, the Employer receives a stipulated percentage of the sales incomefrom the leased departments.The lessees of these departments estab-lish their own merchandising policies and operate their departmentsfree'from any direct control by the Employer.4Each leased depart-ment is operated by a department manager and-an occasional part-time employee.Although the Employer may aid initially by sug-gesting some suitable person for the job of department manager, thehiring of a department manager is entirely within the control of thelessee of the department concerned.Moreover, the terms and condi-tions of employment, and the compensation of the employees in theleased departments, although in conformity with the store's generalpolicy, are fixed by the lessees.Under the circumstances, we believe2Matter of Tanner-Brice Company,82 N. L.R. B. 477.These departments are the shoe,men's clothing,stationery and books,and millinery.4The merchandise for these departments Is'stockedby thelessees of the respective leaseddepartments. 420DECISIONS OF'NATIONALLABOR RELATIONS BOARDthat the employees in the leased departments do not possess suffi-cient interests in common with the employees in the regular depart-ment of the Employer to be joined together with the latter employeesfor collective bargaining purposes.We shall, therefore, exclude fromthe unit all employees in the leased departments.The Petitioner would exclude the department heads previouslynamed upon the ground that they are supervisors within the meaningof the Act.The Employer, on the other hand, opposes the exclusionof such department heads and contends that the functions and dutiesof these department heads are substantially similar to those of otherdepartment heads, whom the parties have agreed to include in theunit.The Employer's Galesburg store has approximately 22 regulardepartments.Most departments employ only a single employee clas-sified as a department head.The prescribed duties of a departmenthead are to sell merchandise, make up displays of merchandise, andto tend to the general housekeeping in his department. If not waitingon customers in his own department, or otherwise occupied, a depart-ment head is required, if necessary, to wait on customers in other de-partments.The Petitioner contends, however, that in addition tothese prescribed duties, department heads Hugg, Ramsey, Johnson,and Cypher supervise the activities of personnel in other departmentsin the absence of the floor manager.Thus, the Petitioner alleges, the4' named department heads have authority to assign personnel toserve in other departments as needed; to maintain discipline on theirfloors; to authorize employees to leave their departments for brief restperiods; and on occasion to interview prospective new employees.The evidence, however, does not support the contentions of the Peti-tioner.The Direction by the named department heads of the activi-,ties of other employees is, if anything, of a routine character.Whatthe record clearly demonstrates is that employees Hugg, Ramsey, John-son, and Cypher do not have authority to hire or discharge otheremployees or effectively to recommend such action; nor do they haveeffective authority to discipline other employees or responsibly todirect their activities.We believe that employees Hugg, Ramsey,Johnson, and Cypher are not supervisors within the meaning of theAct,; and, accordingly, we shall include them in the unit.We find that all employees s at the Employer's Galesburg, Illinois,store including janitors, elevator operators, office employees, and win-dow trimmers, but excluding employees who work less than 18 hours aweek, seasonal employees, tailors, legitimate buyers, watchmen, de-livery boys, managers, office managers, assistant managers, and allother supervisors as defined in the Act constitute an appropriate unitIncluded are employees Hugg,Ramsey, Johnpon,and Cypher.f) LYNCHBURG FOUNDRY COMPANY421for the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.5.The Petitioner further requests that in any unit found appro-priate employees without 60 days of consecutive employment priorto the date of the direction of election should be held ineligible tovote.The Petitioner maintains that only permanent employees havesufficient interest in the terms and conditions of employment to beentitled to vote; and that in the retail department store field no em-ployee can reasonably be considered as permanent who has not beenemployed for a period of at least 60 consecutive days.The Employer,opposing the contention of the Petitioner, argues that, except forseasonal employees who are excluded from the unit by the agreementof the parties, all employees, whether working a full or part-timeschedule, are considered to be regular and permanent employees.However, the Employer is willing to concede that any person who hasnot been employed as a regular part-time or full-time employee at-least 30 days prior to the date of the election should be ineligible tovote.In the absence of any evidence in the record to show that newemployees are treated as temporary employees and without substantialinterests in the terms and conditions of employment, we shall, subjectto the limitations set forth in the Direction of Election, permit allregular employees who have been on the Employer's pay roll for a.period of at least 30 days prior to the date of the election, to vote in theelection eDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-visiori of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-' Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determine.whether or not they desire to be represented, for the purposes of collec-tive bargaining, by Retail Clerks International Association, Local'Union No. 536.0 Cf.Matterof ElectricHou8e1roid Utilitica Corporation,73 N. L.R., B. 500.844340-50-vol. 83-28